Citation Nr: 1716085	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California 


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 4, 1997 to December 13, 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the claim decided herein. 

In November 2007, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO.  In February 2011, the Veteran testified via videoconference before a Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  In February 2013, the Board afforded the Veteran the opportunity for another hearing as the VLJ who conducted the hearing in February 2011 was no longer at the Board.  The Veteran did not respond and pursuant to the notice, the Board assumes that the Veteran does not want another hearing.

In February 2011, the case, which at that time included the additional issues of entitlement to service connection for anxiety disorder, not otherwise specified, with dysthymia, and major depressive disorder with psychotic features, migraine headaches, to include as secondary to a claimed psychiatric disorder, and a right knee disorder, was remanded for additional development.  By an August 2012 rating decision, service connection for major depressive disorder with secondary cannabis abuse to self-medicate symptoms of depression and right knee Pellegrini-Stieda disease, status-post old injury to the medial collateral ligament, was granted.  In May 2013, the case was again remanded for additional development. By an April 2015 DRO rating decision, service connection for tension headaches, claimed as migraine headaches, was granted.  In May 2016, the Board granted service connection for low back disability, diagnosed to include arthritis.  The Board remanded the issue of service connection for left knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

A left knee disability, arthritis as well as status post anterior cruciate ligament (ACL) repair and partial meniscectomy of the left medial and lateral meniscus, is not attributable to service nor was arthritis manifest in the initial post-service year; left knee disability is not etiologically related to service-connected right knee disability.


CONCLUSION OF LAW

Current left knee disability, arthritis as well as status post ACL repair and partial meniscectomy of the left medial and lateral meniscus, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is arthritis as well as status post ACL repair and partial meniscectomy of the left medial and lateral meniscus proximately due to, the result of, or aggravated by service-connected right knee disability.  38 U.S.C.A. §§ 1101, , 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded DRO and Board hearings which were adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131,, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to undercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A review of the STRs revealed complaints of left knee pain inferior and medial to the patella with running in September 1997.  The diagnosis was overuse injury.  The Veteran was also noted to have patellofemoral syndrome of the bilateral knees.  However, on discharge there were no subjective complaints or objective findings.

Post-service, the Veteran sustained a left knee injury, left knee ACL tear with medial and lateral meniscal tears, while playing football.  The March 2003 surgical report revealed that he underwent a diagnostic arthroscopy of the left knee with ACL reconstruction using hamstring graft of the left knee and partial meniscectomy of the left medial and lateral meniscus.  It was noted that the ACL was completely torn and he had a large bucket-handle tear of the left medial meniscus as well as a radial tear in the adjoining portion of the anterior posterior portion of the left lateral meniscus.  These were both resected and smoothed completely, and ACL was reconstructed using hamstring, gracilis and semitendinosus harvested from the Veteran.  

In September 2011, the Veteran was afforded a VA examination.  The examiner noted the inservice findings of overuse injury and patellofemoral syndrome bilateral knees, chronic.  In the early 2000's, the examiner indicated that the Veteran sustained a left knee injury while playing football.  A magnetic resonance imaging (MRI) complete tear of ACL and medial meniscus.  He then underwent ACL reconstruction arthroscopic surgery with partial medial meniscectomy.  Thereafter, the Veteran continued to have left knee problems, including pain, giving out, and grinding.  A January 2004 magnetic resonance imaging (MRI) showed a tear of the graft at the tibia so the Veteran was then scheduled for another arthroscopic surgery of the left knee.  The Veteran stated that his left knee never really healed well after the surgery.  His symptoms continued to progress and became worse.  It was felt that he had re-torn his ACL.  MRI of the left knee from June 2008 showed intact ACL graft with degeneration, oblique tear of the posterior horn of the medial meniscus, mild tricompartmental osteophytosis, and posterior tear of lateral meniscus.  The examiner opined that the right knee disability, right knee Pellegrini-Stieda disease status post old injury to the medial collateral ligament, was related to service.  However, the examiner opined that the Veteran's left knee disability, status post ACL repair left knee in 2003 and 2004 with continuous worsening pain, limited range of motion, and history of giving out, was not related to service.  Although there was evidence of left knee pain consistent with patellofemoral syndrome during active service time, the Veteran injured his left knee during a football injury in October 2003 when he presented with severe sudden hyperextension of the left knee.  His ongoing problems with the left knee were a result of the nonservice-connected post-service injury.

In May 2013, the Veteran was afforded another VA examination.  The Veteran discussed the post-service injury.  X-rays at that time revealed post-surgical changes seen from prior ACL repair; slight lateral deviation of the tibia in relation to the femur was noted and as slightly increased over the prior examination.  It was noted that a prior June 2011 MRI revealed intact ACL graft with mild arthrofibrosis of Hoffa's fat pad; mild tricompartmental cartilage pathology, which had progressed since the prior study; and evidence of prior extensive partial medial meniscectomy.

In November 2016, a VA opinion was obtained.  The examiner was requested to comment on whether the Veteran had arthritis.  The examiner reviewed prior MRIs.  A more recent February 2014 MRO showed moderate cartilage loss in the lateral compartment posteriorly.  The examiner stated that the Veteran did have degenerative changes/arthritis in the left knee.  The examiner opined that it was less likely as not that the Veteran's current left knee disability was incurred in service, or is otherwise related to service.  The October 1997 diagnosis of chronic patellofemoral syndrome of the bilateral knees with prior history of inservice diagnosis of overuse syndrome resolved.  The Veteran subsequently had a direct injury to the left knee in 2003 that required surgical repair.  Most ACL injuries happen during sports and fitness activities that can put stress on the knee.  The examiner stated that chronic patellofemoral syndrome was not a risk factor for an ACL injury.  Moreover, the examiner opined that it was less likely as not that the Veteran's current left knee disability to include arthritis was manifest to a compensable degree within one year of separation from service in December 1997, thus, by December 1998.  There were no supportive medical documents to confirm continued left knee pain during that time frame. Further, the examiner opined it was less likely as not that the Veteran's current left knee disability to include arthritis was aggravated, made permanently worse beyond the natural progression of the disease, by any service-connected right knee disability.  The Veteran sustained a sport-related injury to the left knee which resulted in a complete tear of the ACL and medial meniscus.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the same examiner provided the medical opinions.  She was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The examiner discussed the inservice findings, the post-service findings, and current diagnoses, the service-connected disability, the Veteran's type /nature of inservice and post-service diagnoses, and medical studies.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as they were well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board has considered the Veteran's own opinion that he had left knee pain during service.  The Veteran is competent to make such a report and is also credible in that regard.  However, the question before the Board is whether the Veteran's current left knee disability, arthritis as well as status post ACL repair and partial meniscectomy of the left medial and lateral meniscus, is etiologically related to service and/or the right knee disability.  The examiner made clear that there were inservice findings, but the current diagnoses were unrelated to those findings to the left knee disability.  Rather, the post-service left knee injury, an intercurrent injury, and the subsequent complications therefrom resulted in the current left knee diagnoses.  The Veteran's opinion to the contrary is outweighed by the VA examiner's opinions as she is a medical professional who considered the pertinent evidence of record, considered the Veteran's contentions, and found against such a relationship between left knee disability and service and/or service-connected right knee disability.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for current left knee disability, arthritis as well as status post ACL repair and partial meniscectomy of the left medial and lateral meniscus, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


